      Case 4:19-cv-00017 Document 15 Filed on 03/29/19 in TXSD Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS

MARIE SPEZZANO,              )                       Case No. 4:19-cv-00017
                             )
      Plaintiff,             )
                             )
v.                           )
                             )
THE HUNTINGTON NATIONAL BANK )
and ENDPOINT RESOLUTION      )
SERVICES, LLC,               )
                             )
      Defendants.            )

        NOTICE OF SETTLEMENT AND MOTION TO VACATE DEADLINES

       Marie Spezzano and The Huntington National Bank hereby notify the Court that they have

reached an agreement in principle to resolve this action. The Parties respectfully request that the

Court vacate all pending deadlines and provide the Parties with 30 days to finalize the settlement

documents and file a stipulation of dismissal.


Dated: March 29, 2019                                Respectfully Submitted,

 /s/ Aaron D. Radbil                                  /s/ Sabrina A. Neff
 Aaron D. Radbil                                     Sabrina A. Neff
 GREENWALD DAVIDSON RADBIL PLLC                      HUSCH BLACKWELL LLP
 401 Congress Avenue, Suite 1540                     600 Travis St.,
 Austin, TX 78701                                    Suite 2350
 Telephone: 512.803.1578                             Houston, TX 77002
 Fax: 561.961.5684                                   Telephone: 713.525.6248
 aradbil@gdrlawfirm.com                              Sabrina.Neff@huschblackwell.com

 Alexander D. Kruzyk
 GREENWALD DAVIDSON RADBIL PLLC
 7601 N. Federal Highway, Suite A-230
 Boca Raton, FL 33487
 Telephone: 561.826.5477
 Fax: 561.961.5684
 akruzyk@gdrlawfirm.com




                                                 1
     Case 4:19-cv-00017 Document 15 Filed on 03/29/19 in TXSD Page 2 of 2



                               CERTIFICATE OF SERVICE

       I certify that on March 29, 2019, the foregoing document was filed with the Court using

CM/ECF, which will send notification of such to counsel of record.


                                            /s/ Aaron D. Radbil
                                            Aaron D. Radbil




                                               2
